Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Page 4 of the Decision dated 08/12/2021 states:
“the cited portions of Rosenberg do not disclose all of the limitations arranged or combined in the same way as recited in the claim. In particular, we agree with Appellant that Rosenberg does not disclose “a second threshold, greater than the first threshold,” for disambiguating between, on the one hand, (A) an input that changes the appearance of a user interface object “based on the characteristic of the contact, ... independent of lateral movement of the contact,” with a first precondition requiring that the characteristic of the contact (of the first input) exceed the first threshold, and on the other hand, (B) an input that changes the appearance of the (same) user interface object “based on lateral movement of the contact,” with a second precondition requiring that the characteristic of the contact (of the first input) exceed the second (greater) threshold.”

The prior art of record discloses:




Smith (US 10275087 B1) - Dual pressure threshold with animation or preview. Movement is present in both pressure threshold interactions, e.g. FIG.s 12, 13, 16 and 18-22.

Freed (US 8477109 B1) - Different interface displayed based on respective levels of pressure. FIG.s 9-11

Kano (US 20180011628 A1) - Rotates axis due to a pressure above a first or second threshold and movement. Orthogonal movement is present in both pressure threshold interactions

Thus, Independent Claims 1, 24 and 25, when considered as a whole, are allowable over the prior art of record.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179